Citation Nr: 1641308	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

 2.  Entitlement to service connection for hypertension, including as secondary to sleep apnea (OSA). 

 3.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected lumbosacral strain/sprain. 

4.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected lumbosacral strain/sprain.

5.  Entitlement to service connection for urinary leakage, including as secondary to service-connected lumbosacral strain/sprain.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which-in pertinent part, denied the benefits sought on appeal.

In November 2015 the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that OSA did not have its onset in active service, nor is it due to injury or disease incurred in active service.

2.  The preponderance of the evidence shows that hypertension did not have its onset in active service, nor is it due to or aggravated by a service-connected disability.

3.  The preponderance of the evidence shows that a left knee disorder did not have its onset in active service, nor is it due to or aggravated by a service-connected disability.

4.  The preponderance of the evidence shows that erectile dysfunction did not have its onset in active service, nor is it due to or aggravated by a service-connected disability.

5.  The preponderance of the evidence shows that urine leakage did not have its onset in active service, nor is it due to or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for OSA have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The requirements for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a), 3.310.

3.  The requirements for entitlement to service connection for left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a), 3.310.

4.  The requirements for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310.

5.  The requirements for entitlement to service connection for urine leakage have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Prior to issuance of the March 2012 rating decision, via a July 2011 letter, the RO provided the Veteran with time- and content-compliant VCAA notice for direct service connection.  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  In response to the Veteran's later assertion of entitlement to service connection on a secondary basis, and pursuant to the Board's remand, via a December 2015 letter, the AMC provided the Veteran with comprehensive VCAA notice, to include service connection on a secondary basis; and readjudicated the issues in an April 2016 Supplemental Statement of the Case (SSOC).  Neither the Veteran nor his representative has asserted any specific prejudice related to post-rating decision notice.  Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA records, and his non-VA records are in the claims file.  Further, the Board remanded the case in November 2015 to insure that all relevant treatment records were in the claims file and for examinations and medical nexus opinions.  The Board finds that its prior remand directive have been substantially complied with as notice was provided to the Veteran, records were associated with the claims file, and examinations/opinions were obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), where a listed chronic disease is involved, an alternative method of establishing the second and third Shedden elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate
(1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on that of which he or she has personal knowledge .  See Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


OSA

The Veteran asserts that his OSA had its onset in active service, as shown by his tendency to snore while in active service and his frequent day-time sleepiness.  Lay statements by his wife and two former shipmates attest to the fact that the Veteran was a snorer in service.

Discussion

A private sleep study report reflects that the Veteran was diagnosed with OSA in August 2011.  (09/16/2011 VBMS-Medical Treatment-Non-Government Facility)  This evidence establishes a current disability.   

The STRs reflect the Veteran's complaints of and treatment for upper respiratory symptoms.  As such, the evidence establishes the second element of service connection.  The record also reflects that on his March 1994 Report of Medical History for his examination for retirement, the Veteran denied any prior history of shortness of breath or trouble sleeping.  (04/25/2014 STR-Annotated, p. 5)  The March 1994 Report of Medical Examination for Retirement reflects that the Veteran's respiratory system was assessed as normal.  Id. at 2.

The February 2016 examination report reflects that the examiner conducted a detail review of the claims file and the Veteran's medical records, and took and considered the Veteran's, his former shipmates', and his wife's lay reported history.  The examiner noted that the Veteran had previously used a CPAP device but had discontinued using it, and that the Veteran did not currently manifest symptoms of OSA.  The examiner noted that, per the August 2011 sleep study, there was of record, a diagnosis of very mild OSA, as shown by the AHI of 9, a diagnosis that was rendered some 17 years after the Veteran's active service.  The examiner opined that it was not at least as not that the Veteran's OSA had its onset in active service, it was not causally connected to the upper respiratory problems noted in the STRs or in-service snoring.  

The examiner noted that the gold standard for OSA is a polysomnography, which the Veteran underwent in August 2011; and, that study showed mild OSA with an AHI of 9, whereas normal is less than 5.0.  Further, the examiner explained, adding respiratory effort related arousals (RERAs) to the apneas + hypopneas, which make up the Apnea Hypopnea Index (AHI) gives one a respiratory disturbance index (RDI) which, in the Veteran's case, was 18.  Use of the RDI as the standard for diagnosing OSA will result in more persons being diagnosed with OSA, although the RDI is not as accurate when home sleep apnea testing (HSAT) is done without also doing a study at a sleep center.  The examiner observed that the Veteran's sleep studies were not done in a center but were HSATs.  The examiner noted that, given the Veteran's nocturnal urinary problems, his sleep disturbance could also be related to his urinary problems.  As a result, the examiner opined that the Veteran's OSA diagnosis was mild OSA, not moderate OSA.

As concerned the evidence of the Veteran's in-service history of snoring, the examiner explained that snoring was virtually universal, and insomnia is common (a 30-percent prevalence among the civilian and military population).  Further, sleep disturbance progresses with age-up to 65 percent in persons 65 years of age and older.  Risks for OSA included age, obesity, certain medications, co-morbid medical conditions, and redundant pharyngeal tissue among others.  Of those risks, the Veteran's age was likely the most significant; he was almost 61 years of age at the time of his diagnosis of OSA.

The examiner noted that the Veteran's multiple upper respiratory problems could cause insomnia or sleep disturbance; but, once they resolved they would not cause any obstructed breathing and would not cause OSA on a chronic basis.  Further, the examiner observed, the fact that the Veteran, like many persons, could not tolerate the CPAP mask due to irritation of his nostrils, gives even more credence to the idea that the respiratory problems he had while on active duty, e.g., snoring, etc., were due to transient environmental causes, and were not due to OSA.

In light of the above factors, the examiner opined that it was not at least as likely as not that his mild OSA had its onset in active service or was causally connected to the upper respiratory symptoms noted in the STRs.  When viewed in context of the pertinet medical and lay evidence, the Board finds the 2016 examiner's opinion to be probative evidence that weighs against a nexus to service as the rationale addresses the relevant facts and provides support for the opinion given.  

Hypertension

Initially, the Veteran asserted entitlement to service connection for hypertension on a direct basis.  Later in the appeal process, he asserted that it was also due to his OSA.

The February 2016 hypertension examination report reflects that the Veteran opined that he did not have a diagnosis of hypertension, although he had experienced isolated episodes of high blood pressure.  The examiner noted that the Veteran's records noted diagnosis of hypertension in 2016.  Further, the STRs did not document a history of high blood pressure, and his blood pressure at retirement was 120/78.  The examiner noted that, after his active service, the Veteran had isolated instances of elevated blood pressure, but there was no evidence of hypertension prior to 2016.  Readings taken in 2009 were not diagnostic of hypertension.  Based on the readings on the day of the examination, the examiner opined diagnosed the Veteran with stage 1 hypertension based an average diastolic blood pressure of 88, pre-hypertension, and a systolic blood pressure average of 145, which met the criteria for stage 1.  Thus, the first Shedden element is met.

The examiner opined that it was not at least as likely as not that the Veteran's hypertension had its onset in active service; and, that it was not caused or aggravated by the OSA or a service-connected disability.  The examiner noted that the Veteran's mild hypertension is primarily systolic, whereas hypertension that begins at a younger age is generally diastolic.  Further, the incidence of systolic hypertension increases with age due to the loss of arterial elasticity and atherosclerosis.  The examiner then opined that the Veteran's systolic elevated blood pressure is typical hypertension for a 65-year-old man.  Thus, it is more likely that it is due to atherosclerosis, the risks for which include dyslipidemia--particularly the hypercholesterolemia which the Veteran has had for many years, and age.  When viewing all relevant medical and lay evidence, the Board finds this VA examiner's opinion to be probative evidence that weighs against a nexus to service as the examiner reviewed the pertinent facts, to include the Veteran's STRs, and provided a supportive rationale noting a connection between the Veteran's type of hypertension (primarily systolic) with the atherosclerosis (hypercholesterolemia) and the Veteran's age. 

In addition to the medical evidence, the Board notes that there is no evidence that hypertension manifested at least to a compensable degree within one year of his retirement from active service.

As concerns secondary service connection, as the examiner noted, OSA is not causally connected to active service.  Hence, there is no factual basis for service connection on a secondary basis.  Further, the examiner also opined that, given the Veteran's individual circumstances, even if OSA were service-connected it is not at least as likely as not that it caused the hypertension or aggravated it.  (03/25/2016 VBMS-C&P Exam-Cardio)

Left Knee

The 2016 examination report reflects that the currently diagnosed disorders are iliotibial band friction syndrome and generalized osteoarthrosis.  As such, the evidence establishes the first Shedden element of service connection.  

The examiner noted that the Veteran's VA electronic records contained no left knee studies, either remote or current.  The examiner noted further that the absence of any knee X-ray studies suggested that the providers who had cared for the Veteran after his retirement were not concerned about working his left knee up for any particular orthopedic condition such as arthritis.  (03/25/2016 VBMS- DBQ Knee, p. 3)  The examiner also noted that the Veteran denied any history of a trick knee on his 1994 Report of Medical History.  Further, the motor vehicle accident documented in the STRs made no mention of a knee disorder.  Id. at 4.   

The February 2016 examination opinion report reflects that the same examiner who conducted the other examinations conducted a detail review of the claims file and the Veteran's medical records.  The examiner noted that his review of the STRs revealed no particular medical or sick-call note which described a specific evaluation of an orthopedic left knee complaint.  There is no evidence that any left knee disorder of consequence was sustained by the Veteran during his service which impacted him for any military duties.  The event documented in 1990 noted that the patient had presented with "leg pain" that appeared to be indicative of a bilateral lumbar radiculopathy or sciatica complaint that was documented by a non-physician, very inexperienced provider.

Based on the review of the Veteran's records and the examination, the 2016 examiner opined that the current osteoarthrosis of the left knee was more likely due to increasing age, as the Veteran was then in the 7th decade of life, and it is expected that he would manifest osteoarthritic changes in the major weight bearing joints. Furthermore, the left knee arthritis appeared after service.  The examiner specifically noted that he considered the Veteran's lay reports, to include his reports of left knee pain that began after repeatedly hitting the outer side of the left knee on a metal table leg in a cramped space aboard the ship while performing duties as a disbursing clerk between 1986 and 1990.  The examiner noted that while he considered the Veteran fully credible, only via mere speculation would he opine that it was likely that repeatedly striking the leg as described by the Veteran would have led to development of either currently diagnosed left knee disorder, especially in the absence of any documented functional loss that may have occurred during service.  The examiner opined further that only by pure speculation could he envision a disease process caused by repetitive striking of the outer thigh.  

As concerns any relationship between the low back and left knee disorder, the RO informed the examiner that he should consider the Veteran's complaints of back and knee pain at the August 2011 and May 2014 VA examinations, to include the notation at the May 2014 VA examination that motor deficits were present in the left leg.  The examiner opined that it was not at least as likely as not that either currently diagnosed left knee disorder is due to or aggravated by the service-connected low back disability.  The examiner explained that the left knee is a separate and distinct joint with disease processes, including degenerative osteoarthritis and a specific rubbing or friction of the iliotibial band tendon against the lateral femoral condyle.  The examiner opined that neither condition is caused by the lumbar spine disorder.  To conclude otherwise would be speculative and against the applicable medical literature.  This is especially so in light of the many other possible causes for both: e.g., aging and overuse for the osteoarthritis; and improper biomechanics, overuse for the for the iliotibial band syndrome.

The examiner also opined that it was not at least as likely as not that the service-connected low back disorder aggravated the currently diagnosed left knee disorder.  The examiner noted the absence of necessity for current treatment, as indicated by the earlier noted absence of left knee work-ups, etc., and the fact that the iliotibial band syndrome was mild.  Further, the examiner noted, the medical literature provides that osteoarthritis is an unpredictable chronic disease process.  

When evidence against all pertinent medical and lay evidence, the Board finds the 2016 examiner's opinion to be probative evidence that weighs against a finding that the Veteran's current left knee disability is related to his active service or to his service-connected low back.  The Board finds the 2016 examiner opinion carries much weigh because it included a physical examination of the Veteran, address pertinent lay statements (such as repeated striking of the outer thigh), and provide a well-reasoned explanation, to include a detail description of the orthopedic of the leg/knee.

Erectile Dysfunction

The 2016 VA examination report reflects a diagnosis of erectile dysfunction in 2011/2012.  As such, the evidence establishes the first element of service connection - a current disability.

The 2016 examiner noted the Veteran's reported history of difficulty with erections since 2011-2012.  The Veteran reported that he had tried aids such as Viagra but discontinued them due to concern with kidney failure.  The examiner noted that the Veteran had voiding dysfunction, but it was due to aging.  The examiner noted further that the voiding dysfunction caused urine leakage.

The examiner opined that the Veteran's erectile dysfunction is neither caused nor aggravated by the service-connected lumbar spine disorder.  The examiner noted that other VA examiners had reached a similar conclusion, as examination revealed no signs of lumbosacral neuropathy or other brain or spinal cord involvement.  Instead, the examiner opined that it was at least as likely as not that the Veteran's erectile dysfunction is due to his age.  The examiner noted that erectile dysfunction is a common condition among men after they turn 60, and it occurs in most men without any co-morbidities or medications which interfere with erectile function.  Further, the examiner noted, about 30 percent of such men will not be able to achieve erections satisfactory for penetration without the use of a PDE5 inhibitor such as vardenafil (Levitra) or sildenafil (Viagra).  Hence, the examiner opined that the Veteran's erectile dysfunction is not affected in any way by his current low back disorder, as it does not, and cannot, cause erectile dysfunction in the absence of other signs of neuropathy.

After reviewing the pertinent medical and lay evidence of record, the Board finds that the opinion of the 2016 VA examiner weighs against a finding of a nexus to service or to a service-connected disability.  Indeed, the examiner was aware of the pertinent facts in formulating the opinion/rationale, such as when the Veteran was first seen for erectile dysfunction and the medications he took, plus the neurological state of his service-connected low back disability.  Additionally, the examiner provided a clear opinion with a reasoned rationale.  

All Issues

Notwithstanding the examiner's medical opinions to the contrary, the Veteran asserted that his daytime sleepiness contributed to the in-service motor vehicle accident in which he was involved.  As noted earlier, the Board recognizes that there are certain conditions which lay persons are competent to recognize and, under limited circumstances, even opine on etiology.  See Jandreau, 492 F. 3d at 1376-77; 38 C.F.R. § 3.159(a)(2).  The Board decides the latter on a case-by-case basis.  While the Veteran is competent to report whether he was sleepy or not at time of the accident, the Board finds that opining on whether sleepiness years ago has any relationship to OSA requires medical training.  There is no evidence that the Veteran has medical training.  Hence, his personal opinion has little if any probative value on the matters of etiology of disorders.

In light of all of the above, the Board finds the preponderance of the evidence is against service connection on a presumptive, where applicable, direct, and secondary basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the issues, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for OSA is denied.

Entitlement to service connection for hypertension, including as secondary to OSA, is denied. 

Entitlement to service connection for a left knee disorder, including as secondary to service-connected lumbosacral strain/sprain, is denied. 

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected lumbosacral strain/sprain, is denied.

Entitlement to service connection for urinary leakage, including as secondary to service-connected lumbosacral strain/sprain, is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


